PER CURIAM:
Jeffrey T. Lawson appeals the district court order dismissing without prejudice his civil rights complaint because he failed to exhaust administrative remedies. We have reviewed the record and the district court memorandum opinion and affirm for the reasons cited. by the district court. See Lawson v. Davis, No. 7:08-cv-00288-jct-mfu, 2008 WL 1885813 (W.D.Va. Apr. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.